Appeal brings for review a decree dismissing amended, bill for divorce on the alleged ground of extreme cruelty.
It is elementary that cruelty to constitute a ground for divorce must consist of some act of commission or of omission *Page 567 
by the defendant to the plaintiff and cannot exist by reason of some accident for which the defendant has been in no way responsible. See Prall v. Prall, 58 Fla. 50 So. 867.
In this case it is alleged in effect that within two or three days after the parties were united in marriage, and before the marriage was consummated by cohabitation, the defendant (without fault of either party) was injured by falling glass, from the effects of which she became paralyzed and has ever since been confined in a hospital and has been unable to perform any of the physical marital duties.
Plaintiff does allege that defendant exhibited a coolness toward him and accused him of being responsible for her condition.
The allegations of the amended bill fall far short of being sufficient to charge extreme cruelty to plaintiff by defendant.
The decree is affirmed.
THOMAS, C.J., ADAMS and BARNS, JJ., concur.